Citation Nr: 1507477	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Whether a previously denied claim for service connection for a right shoulder disorder should be reconsidered.  

2.  Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to May 1978 .  The Veteran also served  with the Army National Guard from April 1980 to July 2000, to include period of active duty for training (ACDUTRA) in June 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2012 rating decision in with the RO reopened a  previously denied claim for service connection for a right shoulder condition.  In April 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2012.  In January 2013, the Veteran submitted a statement, which was accepted as a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals).  

In July 2014 the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

For reasons made clear, below, the Board has characterized the appeal as encompassing both matters set forth on the title page.  

The Board's decision granting reconsideration of the Veteran's claim for service connection for a right shoulder condition is set forth below.  The Veteran's service connection claim on the merits is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a November 2007 rating decision, the RO denied service connection for a right shoulder condition.  Although the Veteran filed an NOD as to this decision,  after the issuance of a September 2008 SOC, the Veteran did not perfect his appeal with a timely filed substantive appeal.  

3.  New evidence associated with the claims file since the November 2007 denial of the claim for service connection for a right shoulder condition includes relevant official service department records not previously considered.  


CONCLUSION OF LAW

As evidence received since the RO's unappealed November 2007 denial includes official service department records not previously considered, the criteria for reconsideration of the claim for service connection for a right shoulder condition are met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable disposition of the decision to reconsider the claim for service connection for a right shoulder disorder, , the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 2002 and 2014); 38 C.F.R. § 3.303 (2007-2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.3030(d).  

The Veteran's initial claim for service connection for a right shoulder condition was denied in a November 2007 rating decision.  The evidence of record at the time included the Veteran's service treatment records from his service with the Army National Guard, which were silent for any complaints, findings, or diagnosis relative to the right shoulder.  The basis for the RO's November 2007  denial was that the record did not document in-service treatment for the Veteran's claimed right shoulder condition.  

In a November 2007 letter, the Veteran was notified that his claim was denied, and of his appellate rights.  Although the Veteran filed an NOD as to this decision, after the issuance of a September 2008 SOC, the Veteran did not perfect his appeal with a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2007-2014),

Typically, this fact would render the decision final as to the evidence then of record, and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Under such circumstances, VA could only reopen and review such claim if new and material evidence is submitted by or on behalf of the Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  

In this case, additional evidence was associated with the claims file following the November 2007  denial-specifically,  official service treatment records from the Veteran's period of active duty from June 1976 to May 1978.  These records are relevant to the Veteran's present claim on appeal, as they document treatment for a right shoulder injury in July 1976.  This additional evidence is relevant to the matter under consideration, as it documents an in-service injury and complaint.  Here, these records were not associated with the claims file or considered by the RO until the July 2012 SOC, as the RO issued a formal finding that such records could not be found in connection with the previous November 2007 denial,

As pursuant to 38 C.F.R. § 3.156(c), these additional service records received require reconsideration of the claim for service connection, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).]  


ORDER

The request to reconsider the claim for service connection for a right shoulder condition is granted.  



REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action on the de novo claim for service connection  is warranted.  

The Veteran contends that he currently has arthritis in his right shoulder as a result of multiple dislocations while in service.  

Service treatment records dated in July 1976 note a football injury to the right shoulder with tenderness over the clavicle and a torn muscle in the right shoulder.  Impression included right shoulder strain.  Additionally, the Veteran submitted a statement dated in March 2011 from his former football coach corroborating his assertions as to experiencing repeated dislocations of his right shoulder, which required that that the Veteran wear a shoulder harness to limit the movement of his right arm and shoulder and reduce the possibility of subluxations.  

With respect to the matter of current disability, a February 2012 x-ray of the right shoulder documented marked degenerative changes of the AC joint with prominent subacromial spur and mild degenerative changes of the glenohumeral joint.  Additionally, a January 2013 notation from a private physician documents a  diagnosis of mild arthritis with tendonitis of the right shoulder.  

However, the medical evidence currently of record does not adequately resolve the question of whether there exists a medical nexus between the Veteran's service-to include the noted injury and asserted right shoulder problems therein-and current disability.   In February 2012, a VA examiner essentially rendered a negative opinion, finding that there was no medical evidence to support an in-service injury and that x-ray findings were consistent with degenerative changes in the Veteran's right shoulder for a man of the Veteran's age.  However, this opinion appears to have been rendered prior to receipt, and thus, without benefit, of the Veteran's active duty service STRs, and, hence, could not have been based on full consideration of all pertinent.  Moreover, no rationale for the opinion was provided.  

Also, subsequent to that opinion, he Veteran submitted a January 2013 note from his private physician indicating only that the mild arthritis in his right shoulder was due to a shoulder dislocation at age 18.  As no further comment (to include rationale) was provided, it is unclear whether this statement is actually an opinion or merely a reiteration of the Veteran's reported history.   

Accordingly, the e Board finds that further VA examination to obtain an adequate etiology opinion-based on full consideration of all pertinent evidence of record and supported by complete, clearly-stated rationale-is needed to resolve the Veteran's right shoulder claim on appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014).  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

Therefore, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician at a VA facility.  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  In this regard, the  Board points out that the February 2012 VA examination report includes the examiner's notation that the Veteran was treated for inflammatory arthritis by a rheumatologist the day before the examination; however, no such records have been submitted or obtained.  Furthermore, the Veteran submitted the January 2013 diagnosis from his private physician at Summit Orthopedics, but these records do not seem to be complete.  

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection, on the merits.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to include records from the private rheumatologist who treated him in February 2012 and from Summit Orthopedics.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right shoulder, by an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify all current diagnosis/es of right shoulder disability/ies underlying the Veteran's complaints. to include arthritis and tendonitis.  

Then, for each such diagnosed right shoulder disability,  the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise medically related to service, to include the noted football injury, and the noted assessment of right shoulder strain and/or reported multiple right shoulder dislocations.  

In rendering the requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence (to include the February 2012 VA examination report and January 2013 private physician note), as well as all lay assertions-to include the supporting March 2011 statement from the Veteran's former football coach, and any assertions as to onset and continuity of right shoulder symptoms.  

All examination findings, along with complete and clearly-stated rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


